Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Este Tribunal, al establecer normas que regirán en nuestro ordenamiento jurídico, no puede establecer las mismas en el vacío. Esto es, este Foro al así actuar necesa-riamente tiene que tomar en cuenta los hechos particulares y específicos del caso en ese momento ante su consideración y si éstos son suficientes para emitir una decisión a favor de una de las partes, cualquiera que ésta sea.
La determinación a la que llegan varios de los integran-tes del Tribunal, a los efectos de que la demanda radicada a nivel de instancia por la recurrente María de los Angeles Sánchez está prescrita, como la que propulsan otros, de que dicha demanda así no lo está, son, ambas, improceden-tes en derecho. Ello debido a que no cuenta este Tribunal en el presente caso —resuelto a nivel de instancia a base de *888una moción de desestimación— con hechos suficientes para hacer la referida determinación.
A nuestro juicio, lo procedente en derecho es la revoca-ción de la sentencia recurrida y la devolución del caso al tribunal de instancia para que dicho foro reciba prueba específica respecto a un hecho fundamental a la controver-sia antes mencionada; hecho sobre el cual no contamos con evidencia alguna en estos momentos.
r — I
La demandante María de los Ángeles Sánchez y otros, radicaron ante el antiguo Tribunal Superior de Puerto Rico, Sala de San Juan, una demanda contra la Autoridad de Energía Eléctrica y otros (Autoridad), reclamando una fuerte suma de dinero por concepto de salarios dejados de percibir y daños y perjuicios. Se alegó, en síntesis y en lo pertinente, que la referida demandante trabajó para la Au-toridad desde el mes de septiembre de 1988 al mes de julio de 1990; viéndose ésta obligada a renunciar con motivo de unos actos de hostigamiento sexual de parte de un compa-ñero empleado —los cuales enumeró— que crearon “un ambiente hostil de trabajo”, conducta en relación con la cual la Autoridad alegadamente se “cruzó de brazos” a pe-sar de sus continuas querellas al respecto.
La Autoridad radicó una moción de desestimación. Pre-dicó la desestimación solicitada, de manera principal, en que la causa de acción ejercitada por la demandante estaba prescrita. Alegó, en síntesis y en lo pertinente, que con-forme a la demanda radicada, los actos de hostigamiento sexual habían ocurrido con anterioridad al día 2 de julio de 1990, fecha en que la demandante le notificó por carta a la Autoridad que renunciaba a su cargo —efectivo el 20 de julio de 1990— debido al hostigamiento del cual fue objeto y a la actitud de la Autoridad al ignorar sus quejas. Razonó la Autoridad que, constituyendo el 2 de julio de 1990 el día *889en que comenzó a contar el período prescriptivo de un año, la demanda radicada el 22 de julio de 1991 estaba prescrita.
El tribunal de instancia, luego de la celebración de una vista oral, acogió el planteamiento de la Autoridad. En con-secuencia, dictó sentencia desestimando la demanda por razón de prescripción. Inconforme, acudió la parte deman-dante ante este Tribunal en revisión de la referida senten-cia desestimatoria. En el recurso que a esos efectos radi-cara le imputó al foro de instancia haber errado
... al desestimar la Demanda presentada por los aquí peticiona-rios ya que la acción administrativa interrumpió el término prescriptivo y en la alternativa el cómputo del término pres-criptivo debe comenzar desde el 20 de julio de 1990. Además, erró el tribunal de instancia al no tratar la Moción de Desesti-mación de los recurridos como una Moción de Sentencia Suma-ria a tenor con las disposiciones de la Regla 10.2 de las de Procedimiento Civil de Puerto Rico de 1979.
Acordamos revisar. En el día de hoy varios de los inte-grantes del Tribunal resuelven que procede confirmar la sentencia recurrida; esto es, entienden que la acción radi-cada por María de los Angeles Sánchez fue radicada fuera del término de un año que regula esta clase de acción, por cuanto dicho término comenzó a decursar a partir del 2 de julio de 1990, fecha en que la demandante le notificó a la Autoridad su decisión de renunciar al cargo que ocupaba. Por otro lado, otros Jueces de este Tribunal entienden que dicha demanda no está prescrita por razón de que el tér-mino prescriptivo debe comenzar a contarse desde la fecha en que fue efectiva la renuncia presentada por la deman-dante, esto es, el 20 de julio de 1990.(1)
Diferimos de ambas posiciones; veamos por qué.
*890H-! I — I
Como es sabido, el Art. 3 de la Ley Núm. 17 de 22 de abril de 1988(2) (29 L.P.R.A. sec. 155b), establece:
Sec. 155b. Hostigamiento sexual en el empleo — Funda-mentos; circunstancias
El hostigamiento sexual en el empleo consiste en cualquier tipo de acercamiento sexual no deseado, requerimientos de fa-vores sexuales y cualquier otra conducta verbal o física de na-turaleza sexual, cuando se da una o más de las siguientes cir-cunstancias:
(a) Cuando el someterse a dicha conducta se convierte de forma implícita o explícita en un término o condición del em-pleo de una persona.
(b) Cuando el sometimiento o rechazo a dicha conducta por parte de la persona se convierte en fundamento para la toma de decisiones en el empleo o respecto del empleo que afectan a esa persona.
(c) Cuando esa conducta tiene el efecto o propósito de interfe-rir de manera irrazonable con el desempeño del trabajo de esa persona o cuando crea un ambiente de trabajo intimidante, hos-til u ofensivo. (Enfasis suplido.)
Como podemos notar, los incisos (a) y (b) del transcrito artículo de ley “se refieren al tipo de hostigamiento equiva-lente quid pro quo (algo a cambio de algo). Delgado Zayas v. Hosp. Int. Med. Avanzada, 137 D.P.R. 643 (1994); esto es, situaciones en las cuales el hostigador exige el someti-miento como condición del empleo o para la concesión o no de beneficios al empleado subordinado.
A nuestro juicio, el inciso (c) del transcrito Art. 3 con-templa dos (2) situaciones distintas, a saber: la primera, cuando la conducta hostigante tiene el propósito o efecto de interferir, de manera irrazonable, con el desempeño del trabajo de la persona hostigada, y la segunda, cuando dicha conducta crea un ambiente de trabajo intimidante, hostil u ofensivo.
En nuestra opinión, en la primera de las modalidades no necesariamente tiene que tratarse de varios incidentes *891de hostigamiento, como tampoco dicha conducta tiene que ser obligatoriamente por un período de tiempo prolongado. En otras palabras, bajo esta modalidad puede tratarse de uno, dos o varios incidentes que, incluso, pueden ser aislados. Sólo se requiere que se trate de un acto de hosti-gamiento sexual, conforme lo define la ley, y que dicho acto interfiera, de manera irrazonable, con el desempeño del trabajo de la persona hostigada.
Bajo la segunda de las modalidades que establece el ci-tado inciso (c), a nuestro entender el legislador contempló la posibilidad de repetidos actos de hostigamiento —que aún, por sí solos, podrían no interferir, de manera irrazo-nable, con el desempeño del trabajo— por un determinado período de tiempo que, sin embargo, llegan a crear un “am-biente de trabajo intimidante, hostil u ofensivo” (29 L.P.R.A. sec. 155b(c)) en el trabajo para la persona hostigada. Esto es, dicha modalidad lo que realmente con-templa, o se refiere, es a un patrón de conducta.
En la demanda que se radicara en el presente caso, la parte demandante enumeró varios actos específicos de hos-tigamiento sexual, por parte de un compañero empleado, durante un período aproximado de dos (2) años. Alegó, ade-más, en la demanda que radicara, que dichos actos tuvie-ron como consecuencia la creación de “un ambiente hostil de trabajo ...”. Esto es, se puede entender que la parte de-mandante en efecto hizo alegaciones al amparo de las dos modalidades que contempla el referido inciso (c) del citado Art. 3 de la Ley de Hostigamiento Sexual en el Empleo, supra, situación que entendemos permisible en derecho.
De manera, pues, que si tomamos los actos de hostiga-miento sexual alegados en la demanda como “actos indivi-duales” de hostigamiento bajo la primera modalidad con-templada por el referido inciso (c) —esto es, como actos que tuvieron el efecto de interferir, de manera irrazonable, con el desempeño del trabajo de la demandante— la demanda ciertamente estaría prescrita. Ello por la sencilla razón de que todos dichos actos ocurrieron con anterioridad al día 2 *892de julio de 1990, fecha de la carta de renuncia, y la de-manda fue radicada el 22 de julio de 1991.
Si a ello le sumamos, o añadimos, que la demandante Sánchez, al 2 de julio de 1990, estaba consciente, o sabía, que había sufrido un daño, o en sus propias palabras, ha-bía sufrido unas “heridas” que necesitaban “sanar”,(3) tene-mos que la fecha de partida del período prescriptivo de un año comenzó a decursar ese día 2 de julio de 1990.
Ello así, ya que bajo la teoría cognoscitiva del daño, que rige en nuestra jurisdicción en virtud de las disposiciones del Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298, el término prescriptivo de una causa de acción comienza a computarse desde el momento en que la víctima del daño tiene conocimiento del mismo y está en condiciones de ejer-citar la correspondiente acción. Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347 (1988); Colón Prieto v. Géigel, 115 D.P.R. 232 (1984). En vista de los términos de la carta de renuncia que el día 2 de julio de 1990 suscribiera la demandante Sánchez, no hay duda de que ésta, a esa fecha, tenía “conocimiento” del “daño” que había sufrido y estaba en condiciones de ejercitar la causa de acción correspondiente.
*893Ahora bien, la situación podría ser otra respecto a la alegación de creación de un “ambiente hostil en el empleo”, situación, repetimos, contemplada bajo la segunda modali-dad del mencionado inciso (c) del Art. 3 de la Ley Núm. 17. Bajo esta modalidad, la demanda radicada podría o no es-tar prescrita dependiendo de un hecho fundamental sobre el cual no existe evidencia alguna en estos momentos. Nos referimos al hecho de si la demandante Sánchez, luego de presentar su carta de renuncia el día 2 de julio de 1990, continuó o no efectivamente laborando en las instalaciones de la Autoridad hasta el día 20 de julio de 1990, fecha en que fue efectiva su renuncia .
A nuestro juicio, la demanda estaría prescrita si la de-mandante Sánchez, luego de presentar su renuncia el día 2 de julio, cesó en su trabajo, esto es, no asistió más al mismo. Ello así, ya que resulta obvio que ella realmente no podía haber estado sufriendo daños, como consecuencia del ambiente hostil que fue creado en el lugar de empleo, mientras estaba descansando en su casa. Dicho de otra manera, el ambiente hostil, para ella, cesó desde el día en que ella decidió renunciar y en efecto abandonó física-mente su lugar de trabajo. Concluir lo contrario es afe-rrarse a una ficción jurídica que resulta insostenible.(4)
La demanda radicada, por otro lado, no estaría prescrita a nuestro entender si la demandante Sánchez, no obstante haber renunciado el día 2 de julio, continuó efectivamente trabajando en la Autoridad hasta el 20 de julio de 1990. *894Ello por razón de que, bajo esta alternativa, dicha deman-dante continuó siendo víctima, o sufriendo el impacto, del ambiente hostil que había sido creado en el lugar de su empleo como consecuencia de los actos de hostigamiento en que había incurrido su compañero de trabajo.
Sobre tal hecho, esto es, si la demandante Sánchez efec-tivamente trabajó o no durante el período comprendido en-tre el 2 y el 20 de julio de 1990 las partes no aportaron evidencia alguna ni el tribunal de instancia les requirió prueba de ello. En consecuencia, el justo y correcto proce-der en el presente caso debe ser devolver el mismo al foro de instancia para que reciba esa sencilla prueba y, enton-ces, proceda a resolver el caso conforme lo antes expresado. Es por ello que diferimos tanto de los compañeros Jueces que, en estos momentos, opinan que la demanda está pres-crita como de los que opinan lo contrario.
— O —

 Bajo esta teoría, el término para radicar la demanda se entenderá extendido hasta el día 22 de julio de 1991; ello por razón de que el 20 de julio cayó sábado.


 Estatuto conocido como la Ley de Hostigamiento Sexual en el Empleo.


 En la carta de renuncia que en dicha fecha suscribiera Sánchez, ésta expuso, en lo pertinente, que:
“En múltiples ocasiones me he querellado 'a la agencia en relación a la conducta de un compañero de trabajo de nombre Ornar Santiago. El señor Santiago consisten-temente ha sostenido un patrón de hostigamiento sexual, de persecución, de ame-naza y de ofensas de toda índole. De todo esto la agencia tiene conocimiento en virtud de mis frecuentes quejas.

“Esa conducta de este señor ha causado en m[í] malestar, desasosiego y quebran-tamiento, de tal modo que me impide desempeñar mi labor estable y normalmente, al extremo de que he tenido que visitar a un psicólogo para evitar un derrumbe total de mi persona.

“La agencia se ha cruzado de brazos ante esta situación dando sanción y pábulo a la idea de este señor de que puede continuar su patrón de conducta con una total cobija e inmunidad.
“En virtud de lo antes relatado y en ánimo de sanar las heridas que esta situa-ción me ha causado [es] que me veo en la dolorosa posición de renunciar a un trabajo en que había puesto mi lealtad y empeño.
“Esta renuncia será efectiva el día 20 de julio de 1990. Agradezco la oportunidad brindada por esta División y por cada uno de mis compañeros de expandir mi cono-cimiento tanto profesional como personal.” (Enfasis suplido.)


 Aferrarse a dicha ficción jurídica —esto es, extender el período hasta la fecha de la efectividad de la renuncia, ello independientemente del hecho de que el em-pleado haya o no trabajado durante el referido período de tiempo— resulta ser in-sostenible y peligroso.
La misma pone en manos del empleado la facultad de extender, a su antojo y capricho, el período de daños. Ello así por cuanto el empleado en cuestión, depen-diendo de cuántas vacaciones regulares, o por enfermedad, tenga acumuladas, puede, a su elección, fijar la fecha de la efectividad de la renuncia, esto es, hasta cuándo “subsistirá” el período de daños por el cual puede reclamar. Recuérdese que el empleado, si es que se resuelve que el “ambiente hostil” subsiste hasta la fecha de la efectividad de la renuncia, tendría derecho a reclamar por ese período adicional de tiempo.